A final decree after rescript was entered on February 27, 1958. Thereafter, on January 28, 1959, Angus M. MacNeil filed a special appearance, and on February 27, 1959, five corporations not previously party to the proceedings were allowed on motion to intervene. The defendant moved to vacate the order allowing the motion to intervene and to dismiss said motion, and moved also for rehearing on the motion to intervene. Additionally, the defendant moved to vacate the order on motion and to dismiss or strike the special appearance of MacNeil, as well as moving for a rehearing of its motion to strike the appearance of MacNeil. These four motions were denied and the defendant excepted. The final decree disposed of the case and there was no further power in the Superior Court to deal with it save upon a bill of review or in certain exceptional circumstances which do not apply here. Smith v. Weeks, 252 Mass. 244, 252. See Kingsley v. Fall Fiver, 280 Mass. 395, 398. The appearance of MacNeil was a nullity. The duty of the Superior Court was “to follow implicitly the terms of the rescript and not to travel outside what . . . [was] there laid down.” Bourbeau v. Whittaker, 265 Mass. 396, 399. Had it done so it is conceivable that there would not have been presented to us this further and useless question in a litigation which for nearly twelve years has placed a heavy burden on all connected in any way with it.

Exceptions sustained.